You have had administration granted to you, and the other party, J. F., appeals because, he says, you suppress a will; and the matter remains undiscussed, and perhaps you are a proper person to be administrator or executor here. If the eldest son ousts his mother at the time of the death of his ancestor, and the youngest son enter, he is not accounted a disseizor, for the law presumes that he preserves the possession for his brother. But if, when the eldest brother returns, he keeps possession, the law will not have so good an opinion of him, and he is a disseizor. No prohibition was granted. Palm., 416; Bulst., 314.